—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered December 22, 1992, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was neither based on legally insufficient evidence nor was it against the weight of the evidence. The jury was certainly justified in accepting the complainant’s version of the incident, which was corroborated by other witnesses, and rejecting defendant’s unsupported alternative account. The act of biting off an ear lobe, as well as defendant’s post-arrest statements, established defendant’s intent to seriously and permanently disfigure the complainant (see, People v Mohammed, 162 AD2d 367, Iv denied 76 NY2d 861). We perceive no abuse of sentencing discretion. Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Tom, JJ.